                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA . Ijnnj \0 Pji {2= 03
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                     Case No. CR412-145


ANTHONY REED,


                    Defendant




        Brian   Joseph    Huffman,      Jr. counsel of record for defendant

Anthony    Reed in       the   above-styled     case       has   moved   for   leave   of

absence.        The Court is         mindful that     personal and        professional

obligations      require       the   absence    of    counsel      on    occasion.     The

Court, however, cannot accommodate its schedule to the thousands

of   attorneys      who    practice      within      the    Southern      District     of

Georgia.

     Counsel      may     be   absent    at    the    times      requested.    However,

nothing shall prevent the case from going forward; all discovery

shall    proceed,    status      conferences,        pretrial     conferences,       and

trial shall not be interrupted or delayed. It is the affirmative

obligation of counsel to provide a fitting substitute.


     SO ORDERED this                  day of October 2019.




                                         WILLIAM T. MOOI^, JR.,
                                                           JR. , JUDGE
                                         UNITED      STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
